DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Majewski on 4/19/2022.
The application has been amended as follows: 

Claim 1 (currently amended):  A model generating device comprising:
	a nasal-cavity model generator configured to: 
	extract pixels the extracted pixels having pixel density values within a range defined between a first pixel density value and a second pixel density value larger than the first pixel density value, the first pixel density value being approximate to a pixel density value of air, and 
	generate a nasal cavity model based on the three-dimensional image data composed of the extracted pixels, the nasal cavity model being a three-dimensional model of the nasal cavity;
	a nasal-cavity resistance calculator configured to calculate a nasal cavity resistance through fluid analysis using the nasal cavity model generated by the nasal-cavity model generator; and
	an adjuster configured to adjust at least the second pixel density value for the pixels to be extracted for generation of the nasal cavity model by the nasal-cavity model generator such that the nasal cavity resistance calculated by the nasal-cavity resistance calculator is equal to an actually-measured nasal cavity resistance, wherein the second pixel density value is adjusted by: 
	incrementing the second pixel density value when the nasal cavity resistance calculated by the nasal-cavity resistance calculator is larger than the actually-measured nasal cavity resistance, or 
	decrementing the second pixel density value if the nasal cavity resistance calculated by the nasal-cavity resistance calculator is smaller than the actually-measured nasal cavity resistance.

	Claims 2 and 3 (cancelled).  

	Claim 4 (currently amended):  The model generating device according to claim 1, wherein the adjuster decreases an amount of increment or decrement of the second pixel density value as the nasal cavity resistance calculated by the nasal-cavity resistance calculator approaches the actually-measured nasal cavity resistance.

	Claim 5 (previously presented):  The model generating device according to claim 1, further comprising an upper-airway model generator configured to extract pixels from three-dimensional image data on a maxillofacial area of the subject and generate a three-dimensional model of a tissue of an upper airway based on three-dimensional image data composed of the extracted pixels, the pixels having the pixel density values within the specific range adjusted by the adjuster.

	Claim 6 (currently amended):  A model generating method comprising:
	a nasal-cavity model generation step of: 
	extracting pixels having pixel density values the extracted pixels having pixel density values within a range defined between a first pixel density value and a second pixel density value larger than the first pixel density value, the first pixel density value being approximate to a pixel density value of air, and 
	generating a nasal cavity model based on the three-dimensional image data composed of the extracted pixels, the nasal cavity model being a three-dimensional model of the nasal cavity;
	a simulation step of calculating a nasal cavity resistance through fluid analysis using the nasal cavity model generated in the nasal-cavity model generation step; and
	an adjustment step of adjusting at least the second pixel density value for the pixels to be extracted for generation of the nasal cavity model in the nasal-cavity model generation step until the nasal cavity resistance calculated in the simulation step becomes equal to a nasal cavity resistance actually measured with a nasal-cavity draft gauge, wherein the second pixel density value is adjusted by: 
	incrementing the second pixel density value when the nasal cavity resistance calculated by the nasal-cavity resistance calculator is larger than the actually-measured nasal cavity resistance, or 
decrementing the second pixel density value if the nasal cavity resistance calculated by the nasal-cavity resistance calculator is smaller than the actually-measured nasal cavity resistance.

	Claim 7 (cancelled).	

	Claim 8 (previously presented): A system for predicting airway deformation in a sleeping state, the system comprising:
	the model generating device according to claim 1;
	a conversion equation generator configured to generate conversion equations by an optimization procedure using three-dimensional models of upper airways of a plurality of subjects in waking states and three-dimensional models of the upper airways of a plurality of subjects in sleeping states, the conversion equations converting location information on a specific site of an upper airway in a waking state into location information on the specific site in a sleeping state; and
	an estimator configured to estimate location information on the specific site of the upper airway of the subject in a sleeping state by assigning location information on the specific site of the upper airway of the subject in a waking state to the generated conversion equations.

	Claim 9 (previously presented):  The system for predicting airway deformation in a sleeping state according to claim 8, wherein the conversion equation generator generates coefficients of the conversion equations through regression analysis using location information on specific sites of the upper airways of the subjects in waking states obtained from the three-dimensional models of the upper airways in waking states and location information on the specific sites in sleeping states obtained from the three-dimensional models of the upper airways in sleeping states.

	Claim 10 (original):  The system for predicting airway deformation in a sleeping state according to claim 9, wherein the conversion equations are linear combination equations comprising terms of position coordinates of the specific site of the upper airway in a waking state and terms of a pressure applied to the specific site, the pressure being obtained through fluid analysis using a three-dimensional model of the upper airway in a waking state.

	Claim 11 (original):  The system for predicting airway deformation in a sleeping state according to claim 10, wherein the conversion equations are linear combination equations further comprising terms of an apnea hypopnea index.

	Claim 12 (previously presented):  The system for predicting airway deformation in a sleeping state according to claim 10, wherein the conversion equations are linear combination equations further comprising terms of an index related to a level of obesity of the subject.

	Claim 13 (currently amended): A method for predicting airway deformation in a sleeping state, the method comprising:
	a nasal-cavity model generation step of: 
	extracting pixels having pixel density values within a specific range from three-dimensional image data on a nasal cavity of a subject, the extracted pixels having pixel density values within a range defined between a first pixel density value and a second pixel density value larger than the first pixel density value, the first pixel density value being approximate to a pixel density value of air, and 
	generating a nasal cavity model based on the three-dimensional image data composed of the extracted pixels, the nasal cavity model being a three-dimensional model of the nasal cavity;
	a simulation step of calculating a nasal cavity resistance through fluid analysis using the nasal cavity model generated in the nasal-cavity model generation step;
	an adjustment step of adjusting at least the second pixel density value for the pixels to be extracted for generation of the nasal cavity model in the nasal-cavity model generation step until the nasal cavity resistance calculated in the simulation step becomes equal to a nasal cavity resistance actually measured with a nasal-cavity draft gauge, wherein the second pixel density value is adjusted by:
	incrementing the second pixel density value when the nasal cavity resistance calculated by the nasal-cavity resistance calculator is larger than the actually-measured nasal cavity resistance, or 
	decrementing the second pixel density value if the nasal cavity resistance calculated by the nasal-cavity resistance calculator is smaller than the actually-measured nasal cavity resistance;
	a conversion equation generation step of generating conversion equations by an optimization procedure using three-dimensional models of upper airways of a plurality of subjects in waking states and three-dimensional models of the upper airways of a plurality of subjects in sleeping states, the conversion equations converting location information on a specific site of an upper airway in a waking state into location information on the specific site in a sleeping state; and
	an estimation step of estimating location information on the specific site of the upper airway of the subject in a sleeping state by assigning location information on the specific site of the upper airway of the subject in a waking state to the generated conversion equations.

	Claim 14 (Canceled). 


Allowable Subject Matter
Claims 1, 4- 6 and 8- 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”incrementing the second pixel density value when the nasal cavity resistance calculated by the nasal-cavity resistance calculator is larger than the actually-measured nasal cavity resistance, or decrementing the second pixel density value if the nasal cavity resistance calculated by the nasal-cavity resistance calculator is smaller than the actually-measured nasal cavity resistance.”
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2011/ 0293156 discloses a computer for aiding determination of Obstructive Sleep Apnea (OSA) includes a storage device storing with a medical image and a central processing unit (CPU). The CPU executes a method for aiding determination of OSA. The method for aiding determination of OSA includes the following steps. The medical image is obtained. An upper airway model is established. A narrowest cross-section and a nasopharyngeal boundary cross-section are defined in the airway model. A cross-sectional area of the narrowest cross-section and a cross-sectional area of the nasopharyngeal boundary cross-section are calculated. A stenosis rate is calculated according to the cross-sectional area of the narrowest cross-section and the cross-sectional area of the nasopharyngeal boundary cross-section. The stenosis rate is provided. In addition, in the method for aiding determination of OSA, a respiratory flow field simulation may be further performed to obtain and provide a flow field pressure distribution of the upper airway model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov